Citation Nr: 0526540	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972, October 1989 to January 1990, and May 1990 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to the benefit 
currently sought on appeal.

In November 2004, the Board remanded this claim for further 
development and adjudication.

As noted in the prior Remand, in his August 2004 hearing 
before the undersigned Veterans Law Judge, the veteran raised 
the issue of a total disability rating based on individual 
unemployability (TDIU).  A January 2003 claim for service 
connection for hearing loss and tinnitus was denied when the 
veteran failed to respond to an April 2003 development 
letter.  He responded that he had not received the April 2003 
letter.  The RO took no further action.  This claim should be 
processed further.  These issues are not in appellate status; 
therefore, they are referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's psychiatric disorder is manifested primarily by 
symptoms that include nightmares, anxiety, intrusive 
thoughts, panic attacks, startle response, depressed mood, 
and sleep impairment; without near continuous panic or 
depression affecting the ability to function independently, 
spatial disorientation, suicidal ideation, obsessional 
rituals, neglect of appearance or personal hygiene, or 
impaired impulse control.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability rating in excess of 50 
percent for PTSD.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2002, March 2004, and December 2004, as well as a November 
2004 Board Remand.  The content of the notice in December 
2004, in particular, fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a supplemental statement of the case in March 
2005 readjudicated the claim reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination and a personal 
hearing.  

VA outpatient records dated in January 2000, show that the 
veteran reported that he was receiving private psychiatric 
care.  The RO sent VA Forms 21-4142 to the veteran, on 
several occasions, in order to help him obtain any private 
medical records.  The veteran failed to return any forms 
concerning this private treatment.  While VA has a statutory 
duty to assist the veteran in developing evidence pertinent 
to a claim, the veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

A May 2001 rating action granted service connection for PTSD 
and assigned a 50 percent rating, effective in February 2001.  

The veteran was initially evaluated by the VA in April 2001.  
The veteran reported his military, medical, and social 
histories.  His symptoms included angry outbursts, sleep 
impairment, and social isolation. 

On mental status examination, the veteran was described as 
pleasant and cooperative.  He answered all questions 
relevantly.  He was oriented to person, place, and time.  His 
memory and recall were considered good.  His thoughts were 
logical, organized, and coherent.  He was able to reach a 
goal of thought without difficulty.  There were no delusions 
or hallucinations.  He made good eye contact throughout the 
interview.  He denied suicidal thoughts.  His hygiene was 
good and his mood was euthymic.  His responses were congruent 
and affective.  There was anxiety noted when he talked of his 
Vietnam experiences.  His speech patterns were normal and he 
displayed no obsessive or ritualistic behavior.  He did not 
describe classic panic attacks but described periods of 
anxiety during his active duty in 1995.  He reported a past 
history of depression.  He reported sleep impairment, which 
was ameliorated by medication.  The examiner commented that 
the veteran's manifestations conformed to a diagnosis of 
PTSD.  Further, the veteran had serious symptoms and serious 
impairment in social functioning.  The veteran described 
significant changes in his psychosocial functional status and 
his quality of life following his exposure to trauma and the 
development of PTSD symptoms.  His performance in employment 
had been maintained but was probably skewed significantly to 
occupations that do not conflict with his PTSD symptoms, 
particularly those of avoidance and irritability.  His social 
and interpersonal relationships have been devastated by his 
inability to maintain close relationships and ongoing 
irritability.  He had few recreational pursuits.  The linkage 
between PTSD symptoms and the aforementioned changes was 
definite.  There were no other disorders other than PTSD 
responsible for his impairments.  Pre-trauma risk factors 
were not defined, but his prognosis for improvement was 
considered good.  A Global Assessment of Functioning (GAF) 
score of 50 was assigned.  

A VA examination was conducted in September 2002.  His 
symptoms included sleep impairment, hyperarousal, avoidance 
of Vietnam reminders, malaise, depression, survival guilt, 
recurrent nightmares, anxiety in social situations, feelings 
of detachment, increased sweating, intrusive thoughts of 
Vietnam, and social isolation.  He was currently employed in 
civil services since 1996.  His medications included Prozac, 
Trazodone, and Xanax.  On examination, the veteran was 
described as appropriately dressed and groomed.  He had good 
eye contact and his behavior was appropriate.  There was no 
impairment of impulse control.  He was oriented to time, 
place, person, and situation.  His thought process was 
normal, coherent, logical, and goal directed.  There was no 
evidence of obsessional behavior, ritualistic behavior, 
auditory hallucination, visual hallucination, panic attack, 
or delusions.  His speech was normal.  His judgment and 
abstract thinking were intact.  His memory was grossly 
normal.  He was able to spell the word "Texas" backwards.  
A GAF score of 55 was assigned.  

In March 2003, the veteran's treating psychiatrist provided a 
statement regarding the veteran's PTSD.  He reported that the 
veteran had been suffering from PTSD for more than 30 years.  
He also indicated that his psychiatric visits in 1994 for 
stress and alcohol use may have been related to undiagnosed 
PTSD.  The veteran had responded well to medications and he 
would undergo therapy in the future.  He continued to have 
problems with irritability and anger management problems 
which would be addressed in his treatment.

A VA examination was conducted in April 2004.  The veteran 
reported his medical, social, and employment histories.  The 
veteran reportedly led a restricted social life.  He was 
avoidant and distant from people.  He had some impairment in 
employment.  He missed 2 to 3 days per month and left work on 
other days due to panic attacks.  He often experienced 
anxiety at work.  He had few recreational and leisure 
pursuits.  He had few social interpersonal interactions.  He 
had been divorced since 1985.  He got along well with his 
adult children who lived in another state.  He had moderate 
health problems.  On examination, it was noted that he was 
casually and neatly dressed.  He was cooperative and made 
good eye contact.  His thought processes were coherent, 
logical, and goal directed.  There were no delusions, 
hallucinations, suicidal ideations, or homicidal ideations.  
He was oriented to person, place, and time.  His recent and 
remote memory appeared average for his age.  There was no 
obsessive or ritualistic behavior.  He had normal speech.  
There were no panic attacks noted during the examination.  
However, the veteran appeared to have a serious amount of 
anxiety with increased psychomotor activity and tension.  
There was no depression noted.  In regard to impaired impulse 
control, the veteran had one incident in January 2004 where 
he "trashed" his apartment.  He had sleep apnea and 
nightmares.  The examiner indicated that the veteran had 
panic attacks which were related to his PTSD.  He considered 
his PTSD symptoms to be moderate to severe.  The GAF score 
was 50.  

A personal hearing was held before the undersigned Veterans 
Law Judge in August 2004.  The veteran reported his 
employment, service, and medical histories.  He indicated 
that he was filing for a medical disability due to PTSD.  He 
reported that his company was reducing its workforce and he 
may be forced to retire.  He reported his symptoms which 
included panic attacks and anxiety. 

The record contains VA psychiatric outpatient records that 
date between 2000 and 2005.  He was treated for a variety of 
disorders including sleep apnea and a panic disorder.  His 
GAF scores ranged from 50 to 60.  In January 2000, the 
veteran was evaluated for sleep impairment.  He reported that 
he was receiving private treatment for anxiety/social phobia.  
He was told that he had some PTSD symptoms.  He denied 
intrusive memories but the examiner noted that he had a 
history of trauma exposure while serving as a helicopter 
pilot in Vietnam.  He had been divorced for 15 years.  His 
symptoms included social withdrawal, social avoidance, and 
hyperalertness.  The assessment was suspect obstructive sleep 
apnea.  

In March 2000, he was diagnosed with social anxiety disorder.  
His speech was logical, goal directed, and of normal rate.  
His mood was euthymic with full affect.  There was no 
psychosis, homicidal or suicidal ideation.  

An August 2004 PTSD Patient Treatment Status Summary noted 
that the veteran's symptoms were severe and he was having 
increasing difficulty working.  It was noted that the veteran 
was seeking medical disability retirement and was 
unemployable due to his PTSD symptoms.  The veteran had 
missed work frequently and he was unable to complete a 
vocational rehabilitation program.  The examiner assigned a 
GAF score of 50.  

In February 2005, the veteran was seen for routine follow up 
and medication management.  He related that he had been doing 
well and was getting to the point where his medications were 
"all balanced out."  He was sleeping well and he could 
function fairly well at work.  He felt more in control and 
stable with his current medication regime.  He continued with 
his simplified lifestyle.  He was looking forward to his 
retirement and starting up a food business/booth with a 
friend.  He would set up his booth at air shows, in order to 
make a little money.  On examination, it was noted that he 
was well groomed and casually dressed.  There was no 
disturbance of attention or emotion.  He was alert and 
oriented to time, place and person.  His remote and recent 
memory, as well as his concentration were intact.  He was 
minimally dysphoric.  His judgment and insight were fair and 
limited, respectively.  In reporting the assessment, the 
examiner noted that the veteran  had stable baseline symptoms 
of PTSD which were fairly well controlled at that time on 80 
milligrams of Prozac.  His GAF score was 60.  

Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

In regard to industrial impairment, it has been noted that 
the veteran has experienced problems in his employment.  He 
contended in the past that he would be terminated.  In 
considering his social impairment, the veteran is having 
significant difficulties in maintaining stable relationships.  
He was unable to sleep well and intrusive thoughts of Vietnam 
still occurred.  He also has been diagnosed with a panic 
disorder.  In the past, he consumed alcohol excessively.  He 
avoided people.  He is divorced since the 1980's.  He was 
extremely anxious and he had recurrent bouts of depression.  

Although the veteran has reported difficulties at his job in 
his past, the most recent outpatient records reflect that he 
is employed and was looking forward to retirement when he 
will engage in a business of his own.  Vocational 
rehabilitation records reflect that he was declared 
"rehabilitated" in March 2003 based on gainful employment.  
On the mental examinations, the veteran in describing his 
symptoms did not indicate significant problems involving 
self-care.  On all examinations he was described as 
well-groomed and adequately dressed.  He did not indicate 
problems involving routine behavior or conversation.  There 
is no indication of neglect of personal hygiene.  At the 
examinations, his thought processes were described as normal.  
His affect was described as appropriate to the content of the 
conversation.  His speech has always been within normal 
limits, his conversation was normal, not illogical, obscure 
or irrelevant.  The VA records do not relate that he had 
problems in this regard.  He was described usually as 
cooperative and maintained good eye contact.  

Further, he appears to be able to function independently, 
appropriately, and effectively.  There was no evidence of 
spatial disorientation.  He was described as oriented at the 
examinations, rather than disoriented.  There were no 
reported obsessional rituals.  Although there was evidence of 
depression, his thought processes and associations were 
logical.  There was no confusion or gross impairment in 
memory.  Hallucinations were not complained of and delusional 
material was not elicited.  

Although the veteran has reported that he trashed his 
apartment once, it has not been objectively shown that he has 
problems with impaired impulse control, evidenced by 
unprovoked irritability with periods of violence.  Further, 
there was no reported evidence of near continuous panic or 
depression that affected his ability to function 
independently.  He has not reported any suicidal or homicidal 
ideation.  

In considering the GAF score, the Board notes that it has 
been variously assessed over the years.  The GAF scores have 
ranged from 50 to 60 with most being 55.  The Board reviewed 
and considered the range of GAF scores.  GAF scores are not 
controlling, but must be accounted for as they represent the 
assessment of trained medical observers.  A score such as 50 
which is the lowest he has received show serious social and 
occupational impairment, "unable to keep a job."  The Board 
notes that a VA examiner in August 2004 described the veteran 
as unemployable and assigned a GAF score of 50.  That score 
of 50 is at the high end of the range from 41 to 50, defined 
as serious symptoms.  The symptoms described in that 
examination, however, as well as the symptoms listed in the 
subsequent treatment records, do not reveal serious symptoms.  
Nor do they specifically illustrate a connection between 
impairment in work functioning and his asserted inability to 
obtain employment based on his psychiatric disability.  The 
symptoms more accurately reflect the severity described by 
the range of GAF scores from 51 to 60, which describe 
moderate symptoms, such as an occasional panic attack, or 
moderate difficulty in social and occupational.  As noted, 
the veteran is currently employed and looking forward to 
retirement.  Further, the VA examiners for the most part have 
described his symptoms as moderate and assigned scores of 55.  

While the GAF scores are indicative of ongoing symptomatology 
including periods of exacerbation, the veteran's 50 percent 
disability rating reflects the fact that he experiences 
significant psychiatric symptoms.  As noted, none of the 
treatment records or examination reports have indicated that 
the veteran has obsessional rituals that interfere with 
routine activities, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  He has not complained of decreased memory.  His 
symptoms do not meet or more nearly approximate the criteria 
for a 70 percent evaluation.  

In summary, the veteran does have PTSD, and it is recognized 
that it is a significant disability for him.  The current 50 
percent evaluation recognizes that it is manifested by 
occupational and social impairment.  However, even examining 
the criteria for the current 50 percent evaluation, the 
veteran's disability is manifested only by disturbances in 
motivation and mood (i.e., depression or anxiety), and by 
difficulty in establishing and maintaining effective work and 
social relationships.


ORDER

A rating in excess of 50 percent for PTSD is denied.  


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


